DETAILED ACTION
The Office acknowledges receipt of the Applicant’s response filed 27 September 2021
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work. Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 
The examiner is not afforded the time to thoroughly review each reference of the IDS of 27 September 2021, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Priority
This application claims priority to multiple applications dating back to 31 January 2006.  However, newly added claim 26 includes limitations, notably “a robotic system… a plurality of rotatable body portions configured to receive a plurality of output motions from the robotic system” which do not have support in the earliest priority claims.  A review of the cited previous applications shows that the new claim is first supported in application 13/118,272 filed on 27 May 2011.  As such, the priority date for claims 26-27 is deemed to be 27 May 2011.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 20-23 and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 18, the claim reads in-part, “wherein said staple firing member comprises a first cam configured to engage said first jaw and a second cam configured to engage said second jaw when said staple firing member is translated distally to a distal position from an initial position in response to an axial firing force driven by said rotatable firing input, wherein said first jaw comprises an opening configured to receive said first cam when said staple firing member is in said initial position, wherein said second jaw is movable relative to said first jaw when said staple firing member is in said initial position, wherein said staple firing member holds said second jaw relative to said first jaw when said staple firing member is in said distal position, and wherein said staple firing member is translated distally to perform a staple firing stroke”.  
The Applicant has pointed to features in fig. 91 as evidence of the cited claim language.  However, while a first and second cam and a first opening/ramp surface can 

Regarding claim 23, the claim reads in-part, “an articulation drive system configured to articulate said first jaw about said articulation joint, wherein said articulation drive system comprises a rotatable articulation input”.  The elected embodiment of Species B (figs. 85-92), has a “pivot joint” in the form of pivot point #12725.  An articulation joint for Species B is mentioned in paragraph 0317 of the instant specification, but it is not indicated where it is located or how it operates.  As the instant claims are part of a preliminary amendment filed after the original filing date, the limitation relating to how the articulation joint is operated is deemed to be new matter.
The Applicant has argued that one of ordinary skill in the art would know how such an articulation joint would be accomplished.  However the issue at hand is whether or not the Applicant had the claimed combination in their possession at the time of effective filing.  While an articulation joint is broadly recited by the original disclosure as it relates to the elected and claimed embodiment, it does not describe that the articulation joint is driven via a “rotatable articulation input”.  Additionally, it is not immediately clear how an articulation joint would be incorporated into the elected embodiment given that much of the embodiment of fig. 91 requires rotating bodies and shafts to operate in specific ways which could not be done if there was an articulation 

Regarding claim 23, the claim reads in-part, “wherein said second jaw comprises a proximal ramp surface;… a staple firing member comprising a first cam configured to engage said first jaw and a second cam configured to engage said proximal ramp surface when said staple firing member is translated distally to a distal position from an initial position in response to an axial firing force driven by said rotatable firing input, wherein said second jaw is movable relative to said first jaw when said staple firing member is in said initial position, wherein said staple firing member holds said second jaw relative to said first jaw when said staple firing member is in said distal position, and wherein said staple firing member is translated distally to perform a staple firing stroke”.  The limitations of the first and second cams with openings in the first and second jaws are not provided in the original disclosure.  As the instant claims are part of a preliminary amendment filed after the original filing date, the above limitations are deemed to constitute new matter as the original filing is silent with respect to these limitations.
The Applicant has pointed to features in fig. 91 as evidence of the cited claim language.  However, while a first and second cam and a first opening/ramp surface can be seen, there is no disclosure of the second cam being configured to “engage” said second jaw.  Nor is it disclosed that wherein the “staple firing member holds” the jaws relative to one another while the staple firing member is in the distal position.  While part 

Regarding claim 26, the claim reads in-part, “an articulation drive system configured to articulate said first jaw about said articulation joint… wherein said articulation drive system comprises a rotatable articulation input”.  The elected embodiment of Species B (figs. 85-92), has a “pivot joint” in the form of pivot point #12725.  An articulation joint for Species B is mentioned in paragraph 0317 of the instant specification, but it is not indicated where it is located or how it operates.  As the instant claims are part of a preliminary amendment filed after the original filing date, the limitation relating to how the articulation joint is operated is deemed to be new matter.
The Applicant has argued that one of ordinary skill in the art would know how such an articulation joint would be accomplished.  However the issue at hand is whether or not the Applicant had the claimed combination in their possession at the time of effective filing.  While an articulation joint is broadly recited by the original disclosure as it relates to the elected and claimed embodiment, it does not describe that the articulation joint is driven via a “rotatable articulation input”.  Additionally, it is not immediately clear how an articulation joint would be incorporated into the elected embodiment given that much of the embodiment of fig. 91 requires rotating bodies and shafts to operate in specific ways which could not be done if there was an articulation joint.  At the very least it would require an alteration to the base embodiment which is not put forward by the original disclosure.  As such this is still deemed to constitute new art.

Regarding claim 26, the claim reads in-part, “a firing member comprising a first cam configured to engage said first jaw and a second cam configured to engage said proximal ramp surface when said staple firing member is translated distally to a distal position from an initial position in response to an axial firing force driven by said rotatable firing input, wherein said second jaw is movable relative to said first jaw when said staple firing member is in said initial position, wherein said firing member holds said second jaw relative to said first jaw when said staple firing member is in said distal position, and wherein said staple firing member is translated distally to perform a firing stroke”.  
The Applicant has pointed to features in fig. 91 as evidence of the cited claim language.  However, while a first and second cam and a first opening/ramp surface can be seen, there is no disclosure of the second cam being configured to “engage” said second jaw.  Nor is it disclosed that wherein the “staple firing member holds” the jaws relative to one another while the staple firing member is in the distal position.  While part of the claim language is disclosed, the full scope of the language is not and is thus deemed to be new matter.

Regarding claims 20-22, 25 and 27, each of these claims are dependent on a rejected base claim and contain all the same subject matter.  They are therefore rejected for the same reasons as their respective parent claims.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 recites the limitation "said tool mounting assembly" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is interpreted to be “said tool drive assembly”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered:
wherein said articulation drive system comprises a rotatable articulation input (claim 18)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 18, 20-21, 23 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelton, IV et al. (PG Pub 2005/0006431 A1) hereinafter Shelton in view of Hooven (US Patent 5,383,880) in view of Boiarski et al. (US Patent 5,562,239) hereinafter referred to as Boiarski.
Regarding claim 18, Shelton discloses a stapling assembly (10), comprising: 
a housing (20), comprising:
a rotatable closure input (26, 76); and 
a rotatable firing input (28, 136, 156), wherein said rotatable closure input and said rotatable firing input are mounted (figs. 6-7 – inputs extend from and are rotatably mounted to the housing) to an external surface of said housing;
an elongate shaft (23, 32, 33, 35, 250) extending distally from said housing, wherein said elongate shaft comprises a rigid outer tube (32, 33, 35, 250); 
an articulation joint (11, 34, 240);
a first jaw (16) rotatably connected to said elongate shaft about said articulation joint; 
a second jaw (18), wherein said first jaw is rotatable relative to said second jaw about a pivot joint (308), wherein said second jaw is movable into a clamped position in response to an axial closing force (paragraphs 36, 46, 62) driven by said rotatable closure input (#26, 76; paragraphs 36, 46, 62),;
a detachable cartridge portion (37; paragraph 39) comprising a plurality of staples; 
a drive shaft (36, 134, 138, 140) driveable by said rotatable firing input (28, 136, 156); 
a staple firing member (14, 41, 280) comprising a first cam (44 or 46) configured to engage (paragraph 39) said first jaw and a second cam (38) configured to engage paragraph 39) said second jaw when said staple firing member is translated distally to a distal position from an initial position in response to an axial firing force driven by said rotatable firing input (figs. 4-5; paragraph 36), wherein said first jaw comprises an opening (paragraph 39 – “firing slot”; or channel slot 45) configured to receive said first cam when said staple firing member is in said initial position, wherein said second jaw is movable relative to said first jaw when said staple firing member is in said initial position, wherein said staple firing member holds said second jaw relative to said first jaw when said staple firing member is in said distal position (paragraph 39), and wherein said staple firing member is translated distally to perform a staple firing stroke (figs. 4-5).

Shelton discloses a drive shaft drivable by said rotatable firing input, but fails to disclose a threaded drive shaft.
However, Hooven teaches a threaded (col. 7 lines 15-16) drive shaft (85’, 86’, 87’; fig. 12) driveable by said rotatable firing input (col. 7 lines 11-15 – “DC motor or other suitable power means”) and a firing member (88, 89, 90) threadably engaged (@ 88) with said drive shaft.
The rotatable firing input of Shelton is manual, but it notes in paragraph 0074 that the handle functions can be powered including electromechanically.  Hooven teaches an alternative means of linearly driving a reciprocating drive shaft / firing member combination similar to that of Shelton.  Given the suggestion of Shelton and the teachings of Hooven, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the drive shaft / staple firing member of Shelton 

Shelton as modified by Hooven fails to disclose a lockout configured to block the advancement of said staple firing member when said detachable cartridge portion is not attached to said stapling assembly.
However, Boiarski teaches a lockout (fig. 13; 50, 52 and internal logic of control means unit) configured to block the advancement of said staple firing member when said detachable cartridge portion (12) is not attached to said stapling assembly (col. 6 lines 20-53; col. 7 lines 14-20).
Given the teachings of Boiarski, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the lockout feature of Boiarski with the combination of Shelton as modified by Hooven.  Doing so would provide a safeguard during use such that the device could only be actuated if there was a loaded and appropriate cartridge for the stapler in question.  Doing so would help to prevent accidental injury to a patient by helping to ensure that any cutting could only be performed if the tissue would be stapled as well.

Regarding claim 20, Shelton as modified by Hooven as modified by Boiarski above discloses wherein said lockout (Boiarski - fig. 13; 50, 52 and internal logic of control means unit) comprises an electronic lockout (Boiarski - col. 6 lines 20-53; col. 7 lines 14-20).

Regarding claim 21, Shelton discloses an articulation drive system (13; figs. 8-9; paragraphs 56-60) configured to articulate said first jaw, wherein said articulation drive system comprises a rotatable articulation input (any of 202, 208, 216, 220).

Regarding claim 23, Shelton discloses a stapling assembly (10), comprising: 
a housing (20), comprising:
a rotatable closure input (26, 76); and 
a rotatable firing input (28, 136, 156), wherein said rotatable closure input and said rotatable firing input are mounted (figs. 6-7 – inputs extend from and are rotatably mounted to the housing) to an external surface of said housing;
an elongate shaft (23, 32, 33, 35, 250) extending distally from said housing, wherein said elongate shaft comprises a rigid outer tube (32, 33, 35, 250); 
an articulation joint (11, 34, 240);

a first jaw (16) rotatably connected to said elongate shaft about said articulation joint; 
an articulation drive system (13; figs. 8-9; paragraphs 56-60) configured to articulate said first jaw about said articulation joint, wherein said articulation drive system comprises a rotatable articulation input (any of 202, 208, 216, 220);
18), wherein said second jaw is rotatable relative to said first jaw about a pivot joint (308), wherein said second jaw is movable into a clamped position in response to an axial closing force (paragraphs 36, 46, 62) driven by said rotatable closure input (#26, 76; paragraphs 36, 46, 62), and wherein said second jaw comprises a proximal ramp surface (see ramped, lower, proximal end of #42 in fig. 4);
a staple cartridge (37; paragraph 39) comprising a plurality of staples;
a staple firing member (14, 41, 280) comprising a first cam (44 or 46) configured to engage (paragraph 39) said first jaw and a second cam (38) configured to engage (paragraph 39; fig. 4) said proximal ramp surface when said staple firing member is translated distally to a distal position from an initial position in response to an axial firing force driven by said rotatable firing input (figs. 4-5; paragraph 36), wherein said second jaw is movable relative to said first jaw when said staple firing member is in said initial position, wherein said staple firing member holds said second jaw relative to said first jaw when said staple firing member is in said distal position (figs. 4-5; paragraph 39), and wherein said staple firing member is translated distally to perform a staple firing stroke (figs. 4-5).

The rotatable firing input of Shelton is disclosed as being manual, but Shelton further notes in paragraph 0074 that the handle functions can be powered including electromechanically but does not provide specifics as to the electromechanical version being rotatable.  
Hooven teaches an electromechanical rotatable firing input (col. 7 lines 11-15 – “DC motor or other suitable power means”) and firing member (88, 89, 90).


Shelton as modified by Hooven fails to disclose a lockout configured to block the advancement of said staple firing member when said detachable cartridge portion is not attached to said stapling assembly.
However, Boiarski teaches an electromechanical stapler with a lockout (fig. 13; 50, 52 and internal logic of control means unit) configured to block the advancement of said staple firing member when said detachable cartridge portion (12) is not attached to said stapling assembly (col. 6 lines 20-53; col. 7 lines 14-20).
Given the teachings of Boiarski, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the lockout feature of Boiarski with the electromechanical stapler combination of Shelton as modified by Hooven.  Doing so would provide a safeguard during use such that the device could only be actuated if there was a loaded and appropriate cartridge for the stapler in question.  

Regarding claim 25, Shelton as modified by Hooven as modified by Boiarski above discloses wherein said lockout (Boiarski - fig. 13; 50, 52 and internal logic of control means unit) comprises an electronic lockout (Boiarski - col. 6 lines 20-53; col. 7 lines 14-20).

Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelton (PG Pub 2005/0006431 A1) in view of Hooven (US Patent 5,383,880) in view of Boiarski (US Patent 5,562,239) in view of Heinrich et al. (WO 03/090630 A2) hereinafter referred to as Heinrich.
Regarding claim 22, Shelton discloses a housing (20), but fails to disclose wherein said housing comprises a mount configured to be attached to a robotic surgical system.
However, Heinrich teaches a similar type of linear stapler (figs. 3-3A, 7) wherein said housing (640, 642 of #618 which as per pg. 24 lines 4-26 can incorporate the stapler of #316, 318, 317 seen in fig. 3) comprises a mount (642) configured to be attached (pg. 24 lines 12-35) to a robotic surgical system (fig. 7; #616).
Given the teachings of Heinrich, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Shelton as modified by Hooven and Boiarski to have a housing capable of being mounted onto a robot as in Heinrich.  Doing so would allow a user to precisely control the movements of .

Claims 26-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitman et al. (PG Pub 2007/0023477 A1) in view of Shelton, IV et al. (PG Pub 2007/0175964 A1) hereinafter referred to as Shelton ‘964 in view of Shelton, IV et al. (PG Pub 2005/0006431 A1) hereinafter referred to as Shelton ‘431.
Regarding claim 26, Whitman discloses a surgical tool (11) for use with a robotic system (1610), wherein the surgical tool comprises:
a tool drive assembly (1102, 1104 in fig. 3a), comprising:
a plurality of rotatable body portions (654, 694) configured to receive a plurality of output motions (via 94, 96, 100 and 102) from the robotic system, wherein said plurality of rotatable body portions comprises:
a rotatable closure input (654); and
a rotatable firing input (694);
an elongate shaft (shaft portion of 11b extending from 1102, 1104 shown in fig. 3a) extending distally from said tool drive assembly, wherein said elongate shaft comprises a rigid outer tube;
an articulation joint (11c; B – fig. 3a);
a first jaw (80) rotatably connected to said elongate shaft about said articulation joint;
paragraphs 77-78; includes 500 and 550) configured to articulate said first jaw about said articulation joint, wherein said articulation drive system comprises a rotatable articulation input (500, 550, 554):
a second jaw (50), wherein said second jaw is rotatable relative to said first jaw about a pivot joint (fig. 3a – A; figs. 3c-e), wherein said second jaw is movable into a clamped position in response to an axial closing force (via 522, 524 and 654; paragraphs 53, 65) driven by said rotatable closure input, and wherein said second jaw comprises a proximal ramp surface (5011);
a staple cartridge (paragraphs 52, 71; #600) comprising a plurality of staples (606);
a firing member (603).
a lockout configured to block the advancement of said firing member when said detachable cartridge portion is not attached to said stapling assembly.

Whitman discloses a firing member, but fails to disclose the firing member is translated distally from an initial position and fails to disclose a lockout configured to block the advancement of said firing member when said detachable cartridge portion is not attached to said stapling assembly.
However, Shelton ‘964 teaches a firing member (32, 33) is translated distally to a distal position from an initial position in response to an axial firing force driven (via 36, 48) by said rotatable firing input (124), and wherein said firing member is translated distally to perform a firing stroke (paragraphs 85, 123, 158) and a lockout (2010 or 136; paragraphs 91-92, 157) configured to block the advancement of said firing 
Given the teachings of Shelton ‘964, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Whitman with the distal firing features and lockout feature of Shelton ‘964.  Providing a distal firing motion was conventional in the art at the time of the invention, especially in clamping linear staplers.  Doing so provides the benefit of stapling in the direction of clamping which allows for additional cutting and stapling along the same path which is needed for longer cuts in a tissue where one cartridge is not enough to remove and staple the amount of tissue needed for a specific procedure.  Furthermore, adding a lockout feature would help to ensure the instrument was not improperly operated when there was no cartridge present thus helping to ensure a patient would not be accidentally cut when no staples were present.

Whitman as modified by Shelton ‘964 discloses a distal firing of the firing member but fails to disclose a firing member comprising a first cam configured to engage said first jaw and a second cam configured to engage said proximal ramp surface which is used to hold the jaw members in position.
However, Shelton ‘431 teaches a firing member (14, 41, 280) comprising a first cam (44 or 46) configured to engage (paragraph 39) said first jaw (16) and a second cam (38) configured to engage said proximal ramp surface (see ramped, lower, proximal end of #42 in fig. 4) when said firing member is translated distally to a distal position (fig. 5) from an initial position (fig. 4), wherein said second jaw (18) is movable figs. 4-5; paragraph 39), wherein said firing member holds said second jaw relative to said first jaw when said firing member is in said distal position (figs. 4-5; paragraph 39), and wherein said firing member is translated distally to perform a firing stroke
Given the teachings of Shelton ‘431, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Whitman in view of Shelton ‘964 with the cams and ramped engaging features of Shelton ‘431.  Doing so would help to ensure that the jaws maintained proper spacing throughout the firing of the end effector which is important for having the staples form at uniform heights at which they are designed to be deformed.

Regarding claim 27, Whitman discloses wherein said plurality of rotatable bodies (654, 694) are supported on an external surface (1102, 1104; fig. 2b) of said tool mounting assembly (1102, 1104 in fig. 3a).  This is deemed to be an external surface insofar as the Applicant’s invention has is an external surface before it is mounted onto the robotic system.  The tool (mounting) assembly of Whitman is an external surface until it is mounted onto its own robotic system via 713a.

Response to Arguments
Applicant's arguments filed 27 September 2021 have been fully considered but they are not persuasive. 
Some rejections related to 35 USC 112a rejections have been rendered moot due to applicant’s amendments to the claims.
Remaining 35 USC 112a rejections where argued.  The responses to these arguments are noted in the respective sections above.
Applicant’s arguments related to the newly amended subject matter as to the rotatable members being on an external surface of the housing are not deemed to overcome the prior art because the cited rotatable bodies of Shelton ‘431 are deemed to be clearly shown on an external surface of the housing.
Regarding newly added claims 26-27, the limitations of these claims render a priority date of 27 May 2011 (detailed in the Priority section above).  As such the Office is rejecting with art which is deemed to be prior art and reads on the claims as written and is detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW M TECCO/           Primary Examiner, Art Unit 3731